DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 objected to because of the following informalities:  claims 9 line 2 and 10 line 2 recite the word “eachother” this should be corrected to –each other--. Specifically adding the space between “each” and “other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (US 5859915).
Regarding claim 1, Norris discloses a body (10, Fig. 1) configured to receive a sound (sound of the user that enters at 34; Fig. 1; Column 3, lines 56-65) at a first end (end with 34, Fig. 1) of the body and project the sound at increased volume at a second end (the ends with 42 and 44 located on it, Fig. 1) of the body; 
a handle (14, Fig. 1; Column 3, lines 56-65) connected with the body; 
a manipulatable element (40, Fig. 1; Column 4, lines 21-34) connected with the body and configured to be manipulated by a user (Column 4, lines 21-34); 
at least one illuminating element (44, Fig. 1) connected with the body (Column 4, lines 21-34); and 


Regarding claim 2, Norris discloses the manipulatable element is connected with the handle (Fig. 1; Column 4, lines 21-34).

Regarding claim 3, Norris discloses the manipulatable element is a trigger (Fig. 1; Column 4, lines 21-34).

Regarding claim 5, Norris discloses the at least one illuminating element is a light emitting diode (Column 4, lines 49-58).

Regarding claim 7, Norris discloses the at least one audible element is a plurality of rigid components (all the components of 38 except the buttons) configured to contact against the body (specifically they are installed into the body therefore they contact it, Fig. 1; Column 4 line 8-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 5859915).
Regarding claim 4, Norris teaches the manipulatable element is a button (Column 3, lines 56-65 specifically control pad which appear in the Figure to be buttons).
Norris fails to explicitly teach the manipulatable element is a button.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the switch 40 of Norris with buttons, given that buttons are well known alternatives to switches given that a button is still acting like a switch in a circuit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 5859915) in view of Yotsumoto et al. (US 2014/0355246 Hereinafter Yotsumoto).
Regarding claim 6, Norris fails to teach the at least one illuminating element is a plurality of light emitting diodes ("LEDs") disposed in a ring.
Yotsumoto teaches the at least one illuminating element (40, Fig. 1) is a plurality of light emitting diodes ("LEDs") disposed in a ring (Fig. 1, Paragraphs 0028 and 0033).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Norris with a ring shaped plurality of LEDs as taught by Yotsumoto, in order to provide illumination elements over a larger area thereby allowing better heat dissipation as well as a longer LED life due to less heat damage.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 2009/0288909) in view of Ballin (US 2005/0059501).
8, Slack teaches a base (320 and 360, Fig. 3C) component configured to receive a sound (the sound of a user); 
a projection component (310, Figs. 3B and 3C) connected with the base component and configured to project the sound, the projection component having an outer surface (outside of 310) and an inner surface (inside of 310) thereby defining a space (the space of between the outside wall of 310 and the inside wall of 310 which is filled by glass, Paragraph 0030) between the outer surface and the inner surface. 
Slack fails to teach at least one audible element disposed within the space of the projection component.
Ballin teaches a projection component (72, Fig. 1) connected with the base component (56, Fig. 1) and configured to project the sound, the projection component having an outer surface (outside of 72, Fig. 2) and an inner surface (inside of 72, Fig. 2) thereby defining a space (the space of between the outside wall of 72 and the inside wall of 72 which is filled by a plurality of moveable objects 86, Paragraph 0031) between the outer surface and the inner surface, and
At least one audible element (86, Paragraph 0031) disposed within the space of the projection component (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the projection component of Slack to include an inner open space as well as an audible element as taught by Ballin, in order to produce desired or selected sounds as well has having a fun effect (Paragraph 0031).

9, Slack teaches the base component and the projection component are removable connected with eachother (Fig. 3C).
Slack fails to teach the audible element.
Ballin teaches the at least one audible element (86, Paragraph 0031) is removeable from the space of the projection (72, Fig. 1) when the base component (56, Fig. 1) is not connected with the projection component (specifically the audible elements can be removed from ends 76 Paragraph 0031 this can happen when it is not connected to 56 or while it is connected to 56).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the projection component of Slack to include an inner open space as well as an audible element as taught by Ballin, in order to produce desired or selected sounds as well has having a fun effect (Paragraph 0031)

Regarding claim 10, Slack teaches the base component and the projection component are removeably connected with eachother via unscrewing the base component from the projection component (Paragraph 0031, Fig. 3C).

Regarding claim 11, Slack fails to teach the audible element.
Ballin teaches the projection component (72, Fig. 1) is at least partially translucent (Paragraph 0031) such that the at least one audible element (86, Paragraph 0031) is visible through the projection component (Fig. 2).

Claim 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 5859915) in view of Ballin (US 2005/0059501).
12, Norris teaches a base (22, Fig. 1) component configured to receive a sound (specifically the sound enters via 34); 
a projection component (18, Fig. 1) connected with the base component and configured to project the sound (Column 5, lines 6-21); 
a manipulatable element (40, Fig. 1; Column 4, lines 21-34) configured to be manipulated by a user; and 
at least one illuminating element (44, Fig. 1, Column 4, lines 21-34) configured to provide illumination towards the projection component.
Norris fails to teach at least one element disposed within a cavity at least partially defined by the projection component, wherein the at least one element is configured to move within the cavity; 
Ballin teaches at least one element (86, Paragraph 0031) disposed within a cavity (the area inside of 72, Fig. 2) at least partially defined by the projection component (72, Fig. 2 specifically its projecting from 56), wherein the at least one element is configured to move within the cavity (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the projection component of Norris to include an inner open space as well as an audible element as taught by Ballin, in order to produce desired or selected sounds as well has having a fun effect (Paragraph 0031).

Regarding claim 13, Norris teaches an outer surface (outside of 310) and an inner surface (inside of 310) thereby defining a space (the space of between the outside wall of 310 and the 
Norris fails to teach a spec for an interior component in the cavity.
Ballin teaches an interior component (86, Paragraph 0031) configured to fit at least partially within (inside of 72) an outside perimeter  (outside surface of 72, Fig. 2) of the projection component, wherein the cavity is at least partially defined by the outside perimeter of the projection component and the interior component.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the projection component of Norris to include an inner open space as well as an interior component as taught by Ballin, in order to produce desired or selected sounds as well has having a fun effect (Paragraph 0031).

Regarding claim 14, Norris fails to teach the at least one element.
Ballin teaches the at least one element is a bead (86, Paragraph 0031).

Regarding claim 15, Norris teaches the manipulatable element is a switch (specifically it’s a trigger switch).

Regarding claim 16, Norris teaches a processor (the processor with the control panel 38, Column 4, lines 21-34) in communication with the manipulatable element (Column 4, lines 21-34), the processor configured to control the at least one illuminating element (Column 4, lines 21-34).

17, Norris teaches the processor is configured to control the at least one illuminating element to illuminate according to a pre-programmed pattern (Column 4, lines 21-34).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 5859915) in view of Ballin (US 2005/0059501) and Recker et al. (US 2010/0327766 Hereinafter Recker).
Regarding claim 18, Norris fails to teach a second pre-programmed pattern.
Recker teaches a communication component (560, Fig. 5) configured to receive a second pre-programmed pattern (Paragraph 0181, specifically the light turns on and off according to anyone’s calendar), wherein the processor is configured to control the at least one illuminating element (1002, Paragraph 0181) according to the second pre-programmed pattern.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included being able to wirelessly add a second pre-programmed pattern to the audio projection device of Norris as taught by Recker, in order to allow for the user to control different illumination patterns (Recker, Paragraph 0181).

Regarding claim 19, Norris fails to teach a second pre-programmed pattern or wireless communication.
Recker teaches the communication component is configured to wirelessly receive the second pre-programmed pattern (Fig. 5, Paragraph 0127 and Paragraph 0181).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included being able to wirelessly add a second pre-programmed pattern to the 

Regarding claim 20, Norris fails to teach a second pre-programmed pattern or wireless communication.
Recker teaches the communication component is configured to receive the second pre-programmed pattern via a wired connection (Fig. 5, Paragraph 0127 and Paragraph 0181).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included being able to wirelessly add a second pre-programmed pattern to the audio projection device of Norris as taught by Recker, in order to allow for the user to control different illumination patterns (Recker, Paragraph 0181).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2005/0078470) teaches a megaphone with LEDs in side of it and a handle. Mears (US 2003/0063754) teaches a megaphone with buttons and switches to control the megaphone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875